NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ANTONIO CARLOS BATISTA DA SILVA, VANIA
GONCALVES DA SILVA, AND LUCAS GO~NCALVES
DA SILVA,
Petiti0ners,
V.
ERIC HOLDER, ATTORNEY GENERAL,
Resp0n.dent. o
2012-3003
On petition for review of an order of the Board of lm-
1nigrati0n Appeals, Agency No. AO88-620-740, AO88-62O-
741, and AO88-620-742.
ORDER
Upon review of this recently docketed petition for re-
view, we determine that the parties should be directed to
show cause why this petition should not be transferred to
the United States Court of Appea1s for the E1eventh
Circuit.
The petitioners seek review of an August 26, 2011 or-
der of the Board of Irnmigration Appeals. The petitioners
used a form to request review, and that form (which is

DA SILVA V. HOLDER 2
used to obtain review of other agency proceedings) men-
tions review by this court, not by the regional Circuit. The
petitioners mailed their petition to the United States
Court of Appeals for the Ninth Circuit. it appears that
the Ninth Circuit received the petition on September 23,
2011. The Ninth Circuit transmitted the petition to this
court, apparently because the petitioners requested
review by this court, This court received the transmitted
petition on October 7, 2011.
This court is a court of limited jurisdiction. 28 U.S.C.
§ 1295. lt appears that petitions for review of orders of a
B0ard of Immigration Appeals are to be directed to the
court of appeals for the judicial circuit in which the immi-
gration judge completed the proceedings. Although_the
documents transmitted do not indicate that location, we
presume that the proceedings were in Florida, where the
petitioners indicate that they live. Thus, we direct the
parties to show cause within 14 days of the date of filing
of this order why this petition should not be transferred to
the Eleventh Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THATZ
The parties are directed to show cause, within 14 days
of the date of filing of this order, why this petition should
not be transferred to the Eleventh Circuit pursuant to 28
U.S.C. § 1631.
FoR THE CoURT
00-f ll 1  /s/ J an Horbaly
Date J an Horba1y
Clerk
cc: Antonio Carlos Batista Da Silva
Vania Goncalves Da Silva
U.S. COUR'il':f)l5Ef°)PEALS FOR
`l`HE FEDERAL ClRCUlT
UCT 1 1 2011
.|AN HORBAL¥"
CLERKi

3
Lucas Goncalves Da Silva
Jeanne E. Davidson, Esq.
DA SILVA V. HOLDER
Office of Immig'ration Litigation, Appellate Section,
P.O. BoX 8l78, Ben Franklin Station, Washington, DC
20044
Eric Holder, Esq.
DHS/ICE Office Of Chief Counsel, Mia, 333 South
Mian1i Ave., Suite 200, Miami Fl 33130
s8